EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21, and 31 are allowable because the prior art of record does not disclose or reasonably suggest a method and system comprising collecting data from a sensor, cycling a plurality of external noise sources off and on using a noise source controller, sampling the sensor data when the controlled external noise sources are off to obtain clean sensor data without influence from the controlled external noise sources, and taking the data from the sensor including the clean sensor data obtained when the noise source controller cycled the plurality of external noise sources, and determining the user’s sleep patterns.  Independent claim 21 is the broadest of the independent claims.  
Generally, it is known in the prior art of noise reduction to determine a baseline level of noise during periods of silence, but the prior art of record does not disclose or reasonably suggest controlling a plurality of noise sources to obtain a baseline of clean sensor data without influence from those plurality of noise sources when the controlled external noise sources are off in a context of monitoring sleep parameters.  Specifically, the prior art of record does not disclose or reasonably suggest cycling a plurality of noise sources on and off to determine clean sensor data when the noise sources are off in a context of determining sleep parameters.
The Specification, ¶[0002] - ¶[0003] and ¶[0014] - ¶[0015], states an objective of detecting sleep sounds in a noisy environment, where there may be large number of noise sources in a bedroom, to reduce false positives and false negatives, and to provide a more accurate record of a user’s sleep sounds. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 24, 2022